Citation Nr: 0901400	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  03-21 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent disabling for degenerative joint disease of the 
cervical spine.

2.  Entitlement to a separate evaluation of 10 percent 
disabling for functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1955 to June 
1979, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a April 2004 rating decision of the Department 
of Veterans Affairs (VA), New Orleans, Louisiana, Regional 
Office (RO), which assigned an increased evaluation of 20 
percent for the veteran's service-connected cervical spine 
disability, effective the date of the claim (November 20, 
2003).  The veteran disagreed with such evaluation and 
subsequently perfected an appeal.

In a June 2005 rating decision, the RO identified clear and 
unmistakable error with the effective date for 20 percent 
evaluation of the veteran's service-connected cervical spine 
disability and assigned an effective date of September 26, 
2003, the date of new VA regulations regarding evaluating 
spine disorders since the veteran's increase evaluation claim 
was received within one year of the amendment.    

In January 2007, the Board denied the veteran's claim for an 
evaluation in excess of 20 percent disabling for degenerative 
joint disease of the cervical spine because the medical 
evidence of record did not show forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the cervical spine.  The veteran subsequently filed a 
timely appeal of the Board's January 2007 decision with the 
United States Court of Appeals for Veterans Claims (Court).  
In  August 2007, the Court vacated the Board's January 2007 
decision that denied an evaluation in excess of 20 percent 
disabling for degenerative joint disease of the cervical 
spine, and remanded the issue to the Board for readjudication 
consistent with the August 2007 Joint Motion for Remand.  The 
Court's bases for remand included failure by the Board to 
evaluate the veteran's cervical spine disability based on the 
level of functional impairment in accordance with DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995), and failure to consider a 
separate evaluation for neurological manifestations 
associated with the veteran's cervical spine disability.  
Thus, the issues are as captioned above.    

In November 2007, the Board remanded the case for additional 
development, including a VA examination to assess the current 
severity of the veteran's service-connected cervical spine 
disability and any neurological symptoms.  That development 
was completed and the case was returned to the Board for 
appellate review. 

In a September 2008 rating decision, the RO granted service 
connection for right and left upper extremity radiculopathy 
associated with degenerative joint disease of the cervical 
spine, and assigned a 10 percent evaluation for each, 
effective September 8, 2005.  The veteran has not disagreed 
with this decision.    


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
is manifested by degenerative joint disease and complaints of 
pain.

2.  The medical evidence does not more nearly approximate a 
finding of incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months, a finding of forward flexion of the cervical spine 15 
degrees or less, or a finding of favorable or unfavorable 
ankylosis of the entire cervical spine.  

3.  The medical evidence does support a finding of greater 
limitation of motion due to pain on use.  

4.  The veteran has not submitted evidence tending to show 
that his service-connected cervical spine disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling for degenerative joint disease of the cervical 
spine is not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.40. 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2008). 

2.  The criteria for a separate evaluation of 10 percent 
disabling for functional impairment due to pain on motion of 
the veteran's service-connected cervical spine disability is 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40. 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243 (2008); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Here, the RO provided the veteran with VCAA notice in January 
2004 and November 2007 letters.  These letters informed the 
veteran of what evidence was required to substantiate his 
service connection and increased rating claims, and of the 
veteran's and VA's respective duties for obtaining evidence.  
In a March 2006 attachment to a rating decision notice letter 
and November 2007, June 2008, and October 2008 notice 
letters, the RO advised the veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess.  19 Vet. App. 473.    

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  In this case, adequate notice of this element was not 
provided to the veteran.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
"essential fairness" of the adjudication.  487 F.3d at 
889.  To do this, VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores, 22 Vet. App. 37 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
37.

In this case, the Board acknowledges that the November 2007 
VCAA letter sent to the veteran does not fully satisfy the 
requirements of Vazquez-Flores, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome.  
For the reasons discussed below, the error did not affect the 
essential fairness of the adjudication of the claim.  

The Board finds that any notice error, such as the provision 
of notice for the increased rating claim after the initial 
decision by the agency of original jurisdiction (AOJ), did 
not affect the essential fairness of the adjudication because 
the appellant could be expected to understand what was needed 
to establish an increased rating claim from the November 2007 
notice letter sent to him by the RO and the June 2005 SOC and 
June 2006 SSOC.  In particular, the November 2007 letter 
informed the veteran of the need to submit evidence that his 
cervical spine disability has increased in severity.  The 
November 2007 further informed the veteran that ratings from 
zero to 100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.  
He was provided further notice of this in a June 2008 VA 
examination notice letter.  The veteran was also informed of 
the Diagnostic Code requirements for an increased rating in 
the June 2005 SOC and June 2006 SSOC.  Further, during an 
August 2008 VA examination, the veteran essentially informed 
the physician that his cervical spine disability had worsened 
when he indicated that his neck has "continued pain," 
described as "dull to sharp in his neck radiating to both 
shoulders."    

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory 38 U.S.C.A. § 
5103(a) notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his increased rating claim and given ample time 
to respond.  The information submitted by the veteran and the 
statements provided by the veteran exemplify the veteran's 
knowledge of what he had to demonstrate in order to acquire 
an increased rating for his disability.  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the notice error did not 
affect the essential fairness of the adjudication of the 
claim.

The Board observes that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices. 
 Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  Thus, the 
Board finds that any error in the timing of the veteran's 
notification of the VCAA constituted harmless error.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, 
service medical records, service personnel records, VA 
medical records, private treatment records, and the 
statements of the veteran and his representative have been 
associated with the claims file.  The veteran was afforded 
three VA examinations regarding his service-connected 
cervical spine disability.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. 
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 
Normal range of motion of the cervical spine is flexion and 
extension to 45 degrees, bilateral lateral flexion to 45 
degrees, and bilateral rotation to 80 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

The General Rating Formula for Diseases and Injuries of the 
Spine applies to Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
	
Unfavorable ankylosis of the entire 
spine...........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
..................40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.
Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); and with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent).  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

Note 1 provides that for purposes of evaluations under 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note 2 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.



A.  Increased Evaluation in Excess of 20 percent for Cervical 
Spine Disability
     
In an October 1979 rating decision, the RO granted service 
connection for the veteran's degenerative joint disease C2-3 
and C4-5 disability and assigned a noncompensable evaluation 
due to a lack of clinical evidence of limitation of motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, and former 
Diagnostic Code 5290.  In November 2003, the veteran filed an 
increased evaluation claim for his service-connected cervical 
spine disability.  See Statement in Support of Claim, 
received November 2003.  In an April 2004 rating decision, 
the RO increased the veteran's evaluation to 20 percent 
disabling (effective November 20, 2003) based on medical 
evidence that the combined range of motion of the veteran's 
cervical spine was not greater than 170 degrees under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See  38 C.F.R. § 4.71a, Diagnostic Code 5242.  As 
noted, in a June 2005 rating decision, the RO identified 
clear and unmistakable error with the effective date for 20 
percent evaluation of the veteran's service-connected 
cervical spine disability and assigned an effective date of 
September 26, 2003, the date of new VA regulations regarding 
evaluating spine disorders since the veteran's increase 
evaluation claim was received within one year of the 
amendment.  

Evidence relevant to the veteran's cervical spine disability 
includes VA Examination Reports of the Spine conducted at the 
VA Medical Center (VAMC) in Shreveport, Louisiana, on 
February 2004, April 2006, and August 2008; and private 
treatment records from the Green Clinic in Ruston, Louisiana.

In February 2004, the veteran underwent a VA examination at 
the Shreveport VAMC.  The veteran complained of continued 
pain, stiffness, and weakness of the cervical spine since his 
injury in-service, and reported radicular pain into the 
trapezius and shoulder areas when there is pain in the 
cervical spine with numbness and tingling in his forearm and 
finger areas.  The veteran also reported that "the pain is 
so severe at times, it feels like [being] hit with a baseball 
bat in the cervical spine and trapezius area."  He also 
reported that there is increased pain with movement of the 
head when he drives, difficulty when dressing, and inability 
to play sports, including water skiing.  The veteran reported 
that during the last 12 months, he has been incapacitated 
secondary to his cervical spine disability approximately 30 
to 40 days.  The February 2004 examiner did not review the 
veteran's claims file and relied on the veteran's verbal 
history.  The examiner noted that the veteran does not use 
any assistive devices including a brace.  
Upon physical examination, the February 2004 examiner noted 
steady gait, and no abnormal curvatures of the spine.  Range 
of motion of the cervical spine was forward flexion of 0 to 
42 degrees, extension of 0 to 15 degrees, right lateral 
flexion of 0 to 12 degrees, left lateral flexion of 0 to 8 
degrees, right rotation of 0 to 42 degrees, and left rotation 
of 0 to 45 degrees.  The examiner noted that there was 
objective evidence of pain on range of motion with increased 
muscle spasms and costovertebral tenderness present in the 
cervical area, and increased pain with repetitive motion.  
After review of a February 2004 Cervical Spine X-Ray Report, 
the examiner assessed the veteran with degenerative bone and 
disc disease of the cervical spine.  The examiner also noted 
that neurologically there is diminished perception to 
vibratory stimuli in the right upper extremities at C4-6 
intervention areas, but there is intact perception to 
vibratory stimuli in the left upper extremity.  The examiner 
also noted motor strength testing as 5/5 and increased pain 
and maintained strength on repetitive motion.  See February 
2004 VA Examination Report. 

X-rays taken in February 2004 indicate degenerative changes 
of the cervical spine with malignment between C3 and C4, 
narrowed disk from C2-C7, and spurs along the endplates.  See 
February 2004 Cervical Spine X-Ray Report, Shreveport VAMC.

In a September 1, 2005, Cervical Spine X-Ray Report from the 
Green Clinic, the radiologist noted disc narrowing at every 
level with anterior and posterior osteophyte formation, and 
bilateral narrowing of the neural foramina most notable at 
C3-C6.  The impression was severe degenerative changes of the 
cervical spine.  In a September 8, 2005, Cervical Spine MRI 
Report from the Green Clinic, the radiologist noted mild 
anterior subluxation of C3 on C4 vertebra with narrowing disc 
spaces from C2 -C7 levels, and disk bulging causing mild 
impingement of the thecal sac and mild bilateral neural 
foraminal stenosis at C2-3 and mild impingement of the spinal 
cord and moderate bilateral neural foraminal stenosis at C4-
5.  The impression was spondylosis of the cervical spine with 
cord impingement at C3-4 and C4-5 levels.  The veteran's 
private neurologist also stated that the veteran's September 
2005 MRI implies that "his spinal cord is being squeezed by 
three different bones in his neck, with severe degenerative 
changes, meaning severe arthritis."  See Green Clinic 
Neurology Letter, received October 2005.  

In a September 2005 Nerve Conduction Study and 
Electromyography Report from the Green Clinic, the examiner 
noted that the study was indicative of a probable bilateral 
C5-C6 radiculopathy.  In September 2005, the veteran 
underwent a follow-up examination for his complaints of neck, 
shoulder, and arm pain.  The examiner assessed "multilevel 
cervical degenerative changes with bilateral neural foraminal 
narrowing and impingements and impingement at multiple levels 
on the thecal sac of the spinal cord with cervical 
radiculopathy by EMG/nerve conduction studies."  See 
September 2005 Medical Examination Report, Green Clinic.   

The veteran underwent another VA examination for his spine in 
April 2006 at the VAMC in Shreveport.  The April 2006 
examiner reviewed the veteran's medical records, including 
the private treatment records from the Green Clinic.  The 
claims file was not available for review.  Upon examination, 
the examiner noted a normal gait, no ankylosis, and no 
abnormal spine curvatures.  Range of motion of the cervical 
spine was forward flexion of 0 to 40 degrees, extension of 0 
to 15 degrees, right lateral flexion of 0 to 15 degrees, left 
lateral flexion of 0 to 10 degrees, right rotation of 0 to 40 
degrees, and left rotation of 0 to 42 degrees, with pain on 
all ranges of motion.  The examiner noted that the veteran 
had no episodes of being incapacitated in the past 12 months.  
The veteran was diagnosed with degenerative joint disease and 
degenerative joint disease, and C2-C3 and C4-C5 bilateral 
cervical radiculopathy.  The examiner also noted that there 
were no effects on the occupation of the veteran because he 
was not employed.  The examiner also noted that the veteran's 
disability affected some of his activities of daily living, 
to include chores, shopping, exercise, sports, recreation, 
and travel.  There were no effects on feeding, bathing, 
dressing, toileting, or grooming.  See April 2006 VA 
Examination Report.  

In August 2008, the veteran underwent another VA spine 
examination after the Board remanded the claim in November 
2007.  The August 2008 VA Examination Report includes 
notation by the examiner of all pertinent treatment records 
relating to the veteran's claim, including all VA 
examinations findings and the September 2005 MRI findings.  
The veteran complained of neck stiffness and continued pain, 
described as dull to sharp, in his neck radiating to both 
shoulders.  The veteran also reported his occupation as a 
tree farmer does not affect his neck and shoulders, and he 
can perform his activities of daily living including 
grooming, bathing, dressing, and toileting.  The veteran 
indicated difficulty with showering.  The veteran also 
gardens and drives himself around and avoids twisting his 
neck when backing his car.  The veteran denied any headaches 
associated with his neck pain, and denied any functional 
impairment other than pain and noticing his right arm is 
weaker than his left.  

Upon physical examination, the examiner noted normal 
curvature of the cervical spine, stiff head and neck 
movement, a normal yet stiff and antalgic gait, and palpable 
spasms creating tenderness on the posterior cervical spine 
musculature.  No ankylosis was noted.  Range of motion of the 
cervical spine was forward flexion of 0 to 27 degrees, 
extension of 0 to 28 degrees, right lateral flexion of 0 to 
20 degrees, left lateral flexion of 0 to 25 degrees, right 
rotation of 0 to 35 degrees, and left rotation of 0 to 25 
degrees.  Upon repetitive motion times three, there was loss 
in range of motion on all ranges.  The examiner noted that 
there was pain throughout range of motion and repetitive 
range of motion testing.  The examiner opined that based on 
DeLuca, the veteran is additionally limited by pain and with 
repetitious activity there is weakness, but no fatigability 
or incoordination.  The August 2008 examiner noted that a 
July 2008 Cervical Spine MRI Report from the VAMC in 
Shreveport showed mild wedge compression deformity at T1 
vertebral body which is probably old with cervical 
spondylosis demonstrated by disk bulging with vertebral body 
spurring at C2-T1, and mild anterior subluxation at C3-C4.  
The veteran was assessed with "traumatic multilevel 
degenerative disc disease of the cervical spine with evidence 
of neuroforaminal stenosis moderate to marked at the levels 
of C3-C4 and C4-C5," bilateral cervical radiculopathy, mild 
degenerative joint disease of the left shoulder, and moderate 
to marked degenerative changes of the right glenohumeral 
joint with degenerative joint disease of the 
acromioclavicular joint.  See August 2008 VA Examination 
Report.

The Board finds that an increased evaluation in excess of 20 
percent disabling for the veteran's service-connected 
degenerative joint disease of the cervical spine is not 
warranted because the evidence of record does not support a 
finding of forward flexion of the cervical spine 15 degrees 
or less; or, favorable or unfavorable ankylosis of the entire 
cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5242, General Rating Formula for Diseases and Injuries of the 
Spine (2008); see also August 2008 VA Examination Report.  In 
this regard, based on the above medical findings, flexion of 
the cervical spine was no worse that 27 degrees, and MRI and 
x-ray evidence shows no evidence of ankylosis.

There is x-ray evidence of degenerative disc disease of the 
cervical spine.  Nevertheless, the veteran's grant of service 
connection is limited to degenerative joint disease of the 
cervical spine.  See October 1979 Rating Decision; June 2005 
Rating Decision.  The veteran is not service connected for 
his degenerative disc disease of the cervical spine.  
However, even when considering Diagnostic Code 5243 
(Intervertebral Disc Syndrome), intervertebral disc syndrome 
based on incapacitating episodes was not demonstrated.  The 
evidence of record does not support a finding of 
incapacitating episodes (bedrest prescribed by a physician) 
having a total duration of at least 6 weeks during the past 
12 months, or incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  
The veteran would not be eligible for a higher evaluation 
even if the symptoms of the degenerative disc disease were 
taken into account.

As noted above, in a September 2008 rating decision, the RO 
granted service connection for right and left upper extremity 
radiculopathy associated with degenerative joint disease of 
the cervical spine, and assigned a 10 percent evaluation for 
each, effective September 8, 2005.  Therefore, the 
neurological manifestations related to the service-connected 
cervical spine disability have been considered, and 
separately rated.  



B.  Separate Evaluation of 10 percent for Functional Loss and 
Impairment  

In evaluating the veteran's claim, the Board has also 
considered whether a separate disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As noted, on February 2004 VA 
examination, there was pain on range of motion with increased 
muscle spasms and costovertebral tenderness present in the 
cervical area, and increased pain with repetitive motion.  
Further, on August 2008 VA examination, the examiner 
documented limitation of motion of the cervical spine on 
repetitive use, and pain and weakness throughout range of 
motion and repetitive range of motion testing.  Consequently, 
the Board finds symptoms or pathology creating impairment 
that would warrant a separate evaluation of 10 percent 
disabling for functional impairment due to pain on cervical 
spine motion.  

The Board has also considered the degree of functional 
impairment of the veteran's cervical spine disability as it 
affects his ability to work.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  However, even resolving 
all benefit of the doubt in the veteran's favor, the Board 
finds that the veteran's service-connected disability does 
not adversely affect his ability to function under the 
ordinary conditions of daily life.  In this regard, although 
the Board finds the veteran's statement that he was 
incapacitated for approximately 30 to 40 days from February 
2003 to February 2004 is credible (see February 2004 VA 
Examination Report), there is no evidence to indicate that 
the veteran's incapacitation at that time affected his 
ability to work.  Further, although the medical evidence 
reveals adverse impairment on the veteran's ability to play 
sports, the veteran could still perform his activities of 
daily living including grooming, bathing, dressing, and 
toileting.  See February 2004 VA Examination Report; April 
2006 VA Examination Report; August 2008 VA Examination 
Report.  The evidence of record also shows that the veteran's 
current occupation as a tree farmer is not affected by his 
neck and shoulder disabilities.  See August 2008 VA 
Examination Report. 



C.  Conclusion
	
In light of the above discussion, although the evidence of 
record does not support an evaluation in excess of 20 percent 
disabling for the veteran's service-connected cervical spine 
disability, it does support a separate evaluation of 10 
percent disabling for functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a the 
cervical spine under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).    

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the veteran's service-
connected cervical spine disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular scheduler standards.  See 38 
C.F.R. § 3.321(b)(1).  To accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director if VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

The Board finds that there is no evidence that the veteran's 
service-connected cervical spine disability has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to he provisions of 38 C.F.R. § 3.321(b).  In this 
case, the evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected cervical 
spine disability.  In the February 2004 VA examination, the 
veteran reported that he had been incapacitated for 
approximately 30 to 40 days due to his cervical spine 
disability.  In the April 2006 VA examination, the veteran 
indicated that he was unemployed.  In the August 2008 VA 
examination, the veteran reported that his cervical spine 
disability did not affect his occupation as a tree farmer.  
The veteran's statements fail to demonstrate that his 
cervical spine disability presents an exceptional or unusual 
disability picture and is not evidence of marked interference 
with employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.  
In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case. 


ORDER

Entitlement to an increased evaluation in excess of 20 
percent disabling for degenerative joint disease of the 
cervical spine is denied.  

Entitlement to a separate evaluation of 10 percent disabling 
for functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the cervical spine is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.   


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


